DETAILED ACTION
1.	This office action is in response to communication filed on 07/30/2021. Claims 1-20 are pending on this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 10, 11, 12, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bolatkale Pub. No. 2017/0317860.
Regarding claim 1. Fig. 10 and Fig. 11 of Bolatkale discloses a continuous-time  (paragraph 0050) residue (residue output of subtractor ) generation system, comprising: a forward path (forward path of Comp Filter, and Subtractor), comprising a continuous-time filter (Comp filter; paragraph 0050); a feedforward path (path of 1008, 1058, 1012) in parallel with the forward path  (forward path of Comp Filter, and Subtractor), comprising an analog-to-digital converter (ADC1) followed by a digital-to-analog converter (DAC1); a further digital-to-analog converter (DAC0) couplable to a common input node  (common input node of LNA1) of the forward path (Comp Filter, and Subtractor) and the feedforward path (path of 1008, 1058, 1012)  to inject a test signal (output signal of DAC0; paragraph 0135); a filter (Low Noise Amplify LNA2; see https://www.allaboutcircuits.com: Filters can be placed in one of two categories: passive or active. Passive filters include only passive components—resistors, capacitors, and inductors. In contrast, active filters use active components, such as op-amps) to receive a difference (output of Subtractor) between outputs of the forward path (output of Comp Filter) and the feedforward path (output of DAC1); a further analog-to-digital converter (ADC2) to receive the filtered difference (output of LNA2) ; and a calibration circuit (Digital Compensation Filter 1032; paragraph 0133) to receive a digital output (output of DAC2) of the further analog-to-digital converter (DAC2); wherein at least one of the forward path (forward path of Comp Filter, and Subtractor) and the feedforward path (path of 1008, 1058, 1012) have at least one circuit (paragraph 0134 discloses “For example, one or more components in the feedforward path and/or the compensation filter may comprise variable components, and the error-cancellation-block 1032 can set component/operational parameters of these components based on the calibration-error-signal 1062”) that is responsive to the calibration circuit (1032).  
Regarding claim 10. Fig. 10 and Fig. 11 of  of Bolatkale discloses a method to reduce mismatch (paragraph 0133 discloses ”1032 can calibrate out the non-idealities that increase the error signal 1020, for example due to a bandwidth mismatch of active blocks or filters)  of transfer functions (transfer functions of COMP Filter, Subtractor, ADC1, Noise Shaping, DAC1) of a forward path (path COMP Filter and Subtractor)  and a feedforward path (ADC1, Noise Shaper, DAC1) of a continuous-time (paragraph 0050) residue generation circuit (residue output of Subtractor), comprising: applying a test signal (test signal output from DAC0 apply to common input node of LNA1; paragraph 0135) to a common input node (common input node of LNA1) of the forward path (COMP Filter, Subtractor)   and the feedforward path (ADC1, Noise Shaping, DAC1); filtering (Low Noise Amplify LNA2; see https://www.allaboutcircuits.com: Filters can be placed in one of two categories: passive or active. Passive filters include only passive components—resistors, capacitors, and inductors. In contrast, active filters use active components, such as op-amps)  a difference (output signal 1020 of Subtractor)  between outputs of the forward path (output of COMP Filter) and the feedforward path (output of DAC1); digitizing (ADC2) the filtered difference (output of LNA2)  to generate a digital output (digital output of DAC2); measuring (Digital compensation Filter 1032) the mismatch (paragraph 0133 discloses “the error-cancellation-block 1032 can calibrate out the non-idealities that increase the error signal 1020, for example due to a bandwidth mismatch of active blocks or filters, etc.” ) of the transfer functions (transfer functions of COMP Filter, Subtractor, ADC1, Noise Shaping, DAC1) based on the digital output (output of ADC2) , which is generated as a result  (1038) the test signal  (test signal apply to common input node of LNA1; paragraph 0135)  being applied at the common input node (common input node of LNA1); and adjusting one or more circuits (paragraph 0134 discloses “For example, one or more components in the feedforward path and/or the compensation filter may comprise variable components, and the error-cancellation-block 1032 can set component/operational parameters of these components based on the calibration-error-signal 1062”) in one or more of: the forward path (COMP Filter)  and the feedforward path (ADC1, Noise Shaping, DAC1), to reduce the measured mismatch (paragraph 0133 discloses “the error-cancellation-block 1032 can calibrate out the non-idealities that increase the error signal 1020, for example due to a bandwidth mismatch of active blocks or filters, etc.” ).  
Regarding claim 11. The method of Claim 10, Fig. 10 and Fig. 11 further disclose wherein applying the test signal (test signal from DAC0) comprises: applying a test value (value output of DAC0) as the test signal (test signal output from DAC0). 
Regarding claim 12. The method of Claim 11, wherein the test value (analog Value of test output signal of DAC0) to be applied as the test signal (test signal output from DAC0) is optimally selected (multiplexer 1180) from a plurality of possible test values (values of input of multiplexer 1180).  
 
Regarding claim 14. The method of Claim 11, Fig. 10 and Fig. 11 further comprising: applying a further test value as a further test signal (further test value output of DAC0)  to the common input node (common input of LNA1) of the forward path (COMP Filter) and the feedforward path ADC1, Noise shaping, DAC1); ATTORNEY DOCKET NO.PATENT APPLICATION 26256.0879-NP (APD7420USO2) 45 wherein measuring the mismatch (paragraph 0133 discloses “the error-cancellation-block 1032 can calibrate out the non-idealities that increase the error signal 1020, for example due to a bandwidth mismatch of active blocks or filters, etc.” ) of the transfer functions (transfer functions of COMP Filter, Subtractor, ADC1, Noise Shaping, DAC1) is further based on a further digital output (digital output of Calibration ADC 1060)  generated as a result (1062) of the further test signal (further test signal output of DAC0) being applied at the common input node (common input of LNA1).  
Regarding claim 17. The method of Claim 11, further comprising: applying further test values  (further test value output of DAC0) as further test signals  (signals output from DAC0) to the common input node (common input of LNA1) of the forward path (COMP Filter, Subtractor path)  and the feedforward path (path of ADC1, Noise Shaping, DAC1); wherein measuring the mismatch (paragraph 0133 discloses “the error-cancellation-block 1032 can calibrate out the non-idealities that increase the error signal 1020, for example due to a bandwidth mismatch of active blocks or filters, etc.” ) of the transfer functions (transfer functions of COMP Filter, Subtractor, ADC1, Noise Shaping, DAC1) is further based on further digital outputs (digital outputs of ADC1 1060, ADCn) of  generated as a result result outputs of ADC1 1060, ADCn) of the further test signals (further test signals output of DAC0) being applied at the common input node (common input of LNA1).  
Regarding claim 18. The method of Claim 10, Fig. 10 and Fig. 11 further comprising: linearizing (paragraph0137) the feedforward path (ADC1, DAC1) while the test signal (test Signal output of DAC0) is applied.  
Regarding claim19. Fig. 10 and Fig. 11 of Bolatkale discloses  a continuous-time  (paragraph 0050) pipelined analog-to-digital converter (paragraph 0062), comprising: a continuous-time (paragraph 0050) residue generation circuit (output residue of Subtractor)  having a forward path (path of COMP Filter), a feedforward path (path of ADC1, Noise Shaping, DAC1), and a node (Subtractor Node) to combine outputs from the forward path (output of COMP  Filter path) and the feedforward path (output of DAC1 path), wherein the forward path (path of COMP Filter) and the feedforward path( path of ADC1..DAC1) process a same input (LNA1 input) of the continuous-time time  (paragraph 0050)  residue generation circuit output residue of Subtractor) ; test signal injection circuit  (test Signal output of DAC0 injects into input of LNA1) to apply a test signal (test signal output of DAC0) to the input (input of LNA) of the continuous-time (paragraph 0050) residue generation circuit (residue output of Subtractor); a quantizer (ADC2…ADCn) to quantize (ADC2.. ADCn a combined output (output subtractor)  of outputs (outputs of LNA2) from the forward path (path of COMP Filter)  and the feedforward path (path of ADC1, Noise Shaping, DAC1); and a calibration circuit  Compensation Filter 1032; paragraph 0133) to observe a digital output (digital ouput of Calibration ADC1…ADCn) of the quantizer  (Calibration AD1…ADCn) generated as a result of the test signal (test signal of input LNA1) being applied and to cause change in the forward path (change in path COMP Filter due to test signal from DA0) and/or the feedforward path (path of ADC1, Noise Shaping, DAC1) in response to observing (1032) the digital output (output of Calibration ADC1…ADCn); wherein the digital output (1062) indicates whether the forward path (COMP Filter path) and the feedforward path (ADC1, Noise Shaping, DAC1 path) are mismatched (paragraph 0133 discloses “the error-cancellation-block 1032 can calibrate out the non-idealities that increase the error signal 1020, for example due to a bandwidth mismatch of active blocks or filters, etc.” ).  




Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Bolatkale as applied to claim 1 above, and further in view of Josson et al. Pub. No. 2004/0075599.
Bolatkale as applied to claim 1 above, Fig. 10 and Fig. 11 of Bolatkale further discloses a programmable input signal (input signal of LNA1)  driver (low noise amplifier LNA driving LNA1) controllable (control for low noise amplification) when the test signal (test signal output of DAC0)  is injected to the common input node (input node of LNA1) of the forward path (COMP Filter path) and the feedforward path (ADC1, Noise Shaping, DAC1 path). However, Bolatkale does not disclose he output of signal drive (output of LNA) having high output impedance. 
Fig. 4 of Josson et al. an analog-to-digital converter of a pipelined ADC (see Fig. 1) comprising programmable input signal driver (programmable switches SW) controllable (CTRL) have a high output impedance (high output impedance of SW to (switch off” analog input signal) when the test signal is applied (Calibrated Test Sequence).
Bolatkale and Josson et al. are common subject matter calibration of pipelined analog-to-digital converter (ADC); therefore, it would have been obvious before the effective filing date of claimed invention to ordinary skill in the art to witch the claimed invention is pertains to incorporate Josson et al. into Bolatkale for the purpose of eliminates the extra delay on the thermometer code bus, thereby increasing the attainable sample rate for pipelined ADC (paragraph 0009 of Josson et al.).

Regarding claim 7, Fig. 10 and Fig. 11 of Bolatkale as applied to claim 1 above does not disclose wherein the further digital-to-analog converter (10) comprises a test voltage source to generate the test signal and switching arrangement to apply the test signal or the test signal of opposite polarity.  
Fig. 4 of Josson  an analog to digital converter (10) comprising  a  further digital-to-analog converter (Resistor Ladder with swiching SW and digital input control signal CRT) comprises a test voltage source (Calibration Test Sequence CTS)  to generate a test signal  (output signal of  CTS) and switching arrangement (SW) to apply the test signal (Test signal output of CTS) or the test signal (test output signal of CTS)  of opposite polarity (negative polarity of comparators COMP1..COMP7).  

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bolatkale as applied to claim 1 above, and further in view of Meng et al. U.S. patent No. 9,768,793.
Fig. 10 of Bolatkale as applied to claim 1 above does not disclose wherein the analog- to-digital converter (ADC1) in the feedforward path (ADC1 to DAC1 path) is to further receive a dither signal while the test signal is applied to the common input node of the forward path and the feedforward path. 
Fig. 5 of Meng et al. discloses a pipeline ADC (Col. 11 line 49) comprising wherein the analog- to-digital converter (Fig. 5) in a feed forward path (path of Flash1 to DAC2A) is to further receive a dither signal (d form 502; Col. 8 line 38-40) while a signal (test output signal for DAC1) is applied to the common input node (510) of a forward path (path of 212) and the feedforward path (path of Flash1 to DAC2). 
Bolatkale and Meng et al. are common subject matter calibration of pipelined analog-to-digital converter (ADC); therefore, it would have been obvious before the effective filing date of claimed invention to ordinary skill in the art to witch the claimed invention is pertains to incorporate Meng et al.  into Bolatkale for accurate and reliable conversion performance of ADC (Col. 1 lines 49-50 of Meng et al.).
8.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bolatkale as applied to claim 1 above, and further in view of Pratt et al. Pub. No. 2001/0040962.
Fig. 10 and Fig. 11 of Bolatkale as applied to claim 1 above does not discloses wherein the continuous-time filter in the forward path (COMP Filter path) comprises an arrangement of shunt capacitive elements to provide a specific capacitor value based on an output of a calibration circuit 
Fig. 1 of Pratt et al. discloses a filter in the forward path (COMP Filter path) comprises an arrangement of shunt capacitive elements (53, 57; see Abstract) to provide a specific capacitor value (value of 53 and 57) based on an output (61, 63) a  calibration circuit (26; paragraph 0019 “he microcontroller 26 operates the switches 55 and 59, so as to place the shunt capacitors 53 and 57 in circuit with the inductors 41 and 43, and inductors 42 and 44. This causes the filter to provide the required 600 ohms impedance in the telephone's audio band”). 
Bolatkale and Pratt et al. are common subject matter of filter; therefore, it would have been obvious before the effective filing date of claimed invention to ordinary skill in the art to witch the claimed invention is pertains to incorporate Pratt et al. into Bolatkale for enhancement of the controlled impedance, in filter circuit (paragraph 0002 of Pratt et al.).

9.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bolatkale as applied to claim 1 above, and further in view of Mukherjee et al. Pub. No. 2005/0114428.
Fig. 10 and Fig. 11 of Bolatkale as applied to claim 1 above, does not discloses wherein the continuous-time filter (COMP Filter) in the forward path (path of Comp Filter) comprises an arrangement of cross-coupled capacitive elements to provide a specific capacitor value based on an output of the calibration circuit. 
Fig. 1 of Mukherjee et al. discloses a continuous time filter (100, paragraph 0030) comprising an arrangement of cross-coupled capacitive elements (cross-coupling of Capacitors 122 and 130) to provide a specific capacitor value (value of capacitors 122 and 130) based on an output (132, 124) of a calibration circuit (304 in Fig. 3). 
Bolatkale and Mukherjee et al. are common subject matter of continuous time filter; therefore, it would have been obvious before the effective filing date of claimed invention to ordinary skill in the art to witch the claimed invention is pertains to incorporate Mukherjee et al. into Bolatkale for provide an approximately flat magnitude and group delay response over a wide frequency range while being tolerant of process variations (paragraph 0004 of Mukherjee et al.).

10.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bolatkale as applied to claim 1 above, and further in view of Song et al. U.S. patent No. 6,331,830.
Fig. 10 and Fig. 11 of Bolatkale as applied to claim 1 above wherein the digital- to-analog converter (DAC1) in the feedforward path (ADC1, Noise Shaping, DAC1 path) comprises a circuit to trim a full-scale current of the digital-to-analog converter based on an output of the calibration circuit. 
Fig. 1 of Song et al. discloses a   digital- to-analog converter (D10) comprises a circuit (38s) to trim (DAC's self-trimming current source; Col. 5 lines 34-36) a full-scale current (Col. 5 lines 10) of the digital-to-analog converter (10) based on an output (36) of the calibration circuit (24). 
Bolatkale and Song are common subject matter of digital-to-analog converter; therefore, it would have been obvious before the effective filing date of claimed invention to ordinary skill in the art to witch the claimed invention is pertains to incorporate Song et al. into Bolatkale for improve the static and dynamic linearity of such DACs without requiring the use of any additional current sources (Col. 1 lines 65-68 of Song et al.).

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bolatkale as applied to claim 1 above, and further in view of Risbo U.S. patent No. 6,518,838.
Fig. 10 and Fig. 11 of Bolatkale as applied to claim 1 above, discloses wherein the further digital-to-analog converter (DCA0) with the continuous-time filter (Comp Filter; paragraph 0050) to inject the test signal (test signal output of DAC0). However, the digital-to-analog converter (DAC0) does not form half-bridge as claimed.
Fig. 3 of Risbo discloses a digital-to-analog converter (2) forms half-bridge (Col. 8 lines 38-40 discloses “the D/A converter 2 in FIG. 3 and shown in FIG. 5, this just consists of a half-bridge controlled by the 1-bit signal c(k)”).
Bolatkale and  Risbo are common subject matter of digital-to-analog converter (D/A) with analog-to-digital converter (ADC) ; therefore, it would have been obvious before the effective filing date of claimed invention to ordinary skill in the art to witch the claimed invention is pertains to incorporate Song et al. into Bolatkale for  the ADC circuit as well as other parts of the compensation circuit may be realized by quite simple and inexpensive circuit components with reduced accuracy and tolerance requirements (Col. 3 lines 24-28 of Risbo).

12.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bolatkale as applied to claim 10 above, and further in view of Hisano U. S. patent No. 6,489,904.
Fig. 10 and Fig. 11Bolatkale as applied to claim 10 above discloses wherein measuring the mismatch (paragraph 0133 discloses “the error-cancellation-block 1032 can calibrate out the non-idealities that increase the error signal 1020, for example due to a bandwidth mismatch of active blocks or filters, etc.” )  of the transfer functions (transfer functions of COMP Filter, Subtractor, ADC1, Noise Shaping, DAC1), but does not discloses computing an average value of a sequence of a predetermined length of the digital output.  
Fig. 19 of Hisano discloses a pipeline ADC comprising computing an average value (AVERAGING) of a sequence of a predetermined length (Col. 5 lines 19-22 “digital code may be any number of bits. The representation used here reflects the actual embodiment of the invention, which happens to be 9 bits in length”) of the digital output (Digital Output).  
Bolatkale and Hisano are common subject matter of pipeline analog-to-digital converter (ADC) ; therefore, it would have been obvious before the effective filing date of claimed invention to ordinary skill in the art to witch the claimed invention is pertains to incorporate Hisano into Bolatkale for provides a high speed, high resolution multi-stage pipeline ADC which offers superior performance with respect to accuracy, linearity, offset, gain error, total harmonic distortion (THD), spurious free dynamic range (SFDR), signal to noise ratio (SNR), and effective number of bits  (Col. 2 lines 55-60 of Hisano).

13.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bolatkale as applied to claim 10 above, and further in view of Bales U.S. patent No. 8,779,963.
Fig. 10 and Fig. 11 of Bolatkale as applied to claim 10 above does not disclose a further continuous-time residue generating circuit having a further forward path, a further feedforward path, and a further node to combine outputs from the further forward path and further feedforward path, wherein the further continuous-time residue generating circuit generates the input to the continuous-time residue generating circuit.
Fig. RA and 4B of Bales discloses a pipeline ADC comprising  a further continuous-time residue generating circuit (Vres2A  from 320) having a further forward path (forward path from 312 to 318), a further feedforward path (feedforward 314, 316 path) , and a further node (318) to combine outputs from the further forward path (Vres1A to 318 path) and further feedforward path (314, 316 path), wherein the further continuous-time residue generating circuit (Vres2A  from 320)  generates an input to a continuous-time residue generating circuit (334).
Bolatkale and Bales are common subject matter of pipeline analog-to-digital converter (ADC) ; therefore, it would have been obvious before the effective filing date of claimed invention to ordinary skill in the art to witch the claimed invention is pertains to incorporate Bales into Bolatkale for the purpose of provides employing a high-speed pipelined ADC can benefit by operating the ADC at reduced power levels and commensurately reduced dynamic range performance when maximum performance is not required (Col. 4 lines 63-65 of Bales.

Allowable Subject Matter
14.	Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the further digital-to-analog converter includes parallel elements, each parallel element comprising (1) a selection switch to couple the parallel element to the common input node of the forward path and the feedforward path, (2) a resistance, and (3) a control switch to couple the resistance to one of two voltage supplies.  
15.	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein measuring the mismatch of the transfer functions comprises: computing a first average value of a sequence of a predetermined length of the digital output; computing a second average value of a sequence of a predetermined length of the further digital output; and computing a difference of the first average value and the second average value. 
16.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the test value to be applied as the test signal and the further test value to be applied as the further test signal are optimally selected from a plurality of pairs of test values that sum to zero.  
 
Contact Information

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

07/06/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845